IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-60899
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RICKY BERNARD HARDIN,
also known as Nard,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 3:97-CR-133-1-S
                      --------------------
                          June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Ricky Bernard Hardin, federal prisoner # 10719-042, appeals

from the district court's denial of his motion to modify sentence

pursuant to 18 U.S.C. § 3582(c)(2).   Hardin, who received a two-

level sentence enhancement under U.S.S.G. § 3B1.1(c) as an

organizer, leader, manager, or supervisor of criminal activity,

argues that Amendment 500 to the sentencing guidelines clarified



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-60899
                                 -2-

the law concerning such enhancements and should be applied

"retroactively" to reduce his sentence.

       Amendment 500 took effect on November 1, 1993, prior to

Hardin's sentencing in 1998.     See U.S.S.G., App. C, Amendment

500.    Accordingly, Hardin's 18 U.S.C. § 3582(c)(2) motion is not

based on a sentencing range that has "subsequently" been lowered

by the Sentencing Commission.    See United States v. Alvarez, 210

F.3d 309, 310 (5th Cir. 2000).

       AFFIRMED.